STEELE, Chief Justice,
dissenting:
I respectfully dissent from the majority opinion. I would answer the certified question in the negative: Delaware should not recognize cross-jurisdictional tolling.
Filing “placeholder” suits within the statute of limitations — suits which can easily and effortlessly be stayed pending action on class action certification — does not “defeat the purpose of a class action,” and it may actually create fewer substantive costs than allowing cross-jurisdictional tolling.39 The facts in this case demonstrate that the majority’s holding promotes forum shopping at its worst. The ability to easily and effortlessly stay a filing turns the specter of prosecuting two eases at once into a straw man more like a boogeyman in a child’s nightmare than a real danger to efficient case processing.
The Fourth Circuit’s reasoning in Wade v. Danek Medical, Inc.40 persuades me to dissent. I also agree with the Tennessee Supreme Court’s discussion of cross jurisdictional tolling in Maestas v. Sofamor Danek Group, Inc.:
[T]he practical effect of our adoption of cross jurisdictional tolling would be to make the commencement of the Tennessee statute of limitations contingent on the outcome of class certification as to any litigant who is part of a putative class action filed in any federal court in the United States. It would essentially grant to federal courts the power to decide when Tennessee’s statute of limitations begins to run. Such an outcome is contrary to our legislature’s power to adopt statutes of limitations and the exceptions to those statutes and would arguably offend the doctrines of federalism and dual sovereignty. If the sovereign state of Tennessee is to cede such power to the federal courts, we shall leave it to the legislature to do so.41
*400In Delaware, “the General Assembly has the power to determine a statute of limitations.” 42 We do not make policy in that area, “[r]ather, we must take and apply the law as we find it, leaving any desirable changes to the General Assembly.”43 If the General Assembly wished to recognize cross jurisdictional tolling in Delaware, it could enact a statute doing so. We should not graft our own policy views onto a clear and unambiguous statute.
For the reasons stated, I respectfully dissent.

. See Portwood v. Ford Motor Co., 183 Ill.2d 459, 233 Ill.Dec. 828, 701 N.E.2d 1102, 1105 (1998) ("We are convinced, however, that any potential increase in filings occasioned by our decision [rejecting cross-jurisdictional tolling] today would be far exceeded by the number of new suits that would be brought in Illinois were we to adopt the generous tolling rule advocated by plaintiffs. By rejecting cross-jurisdictional tolling, we ensure that the protective filings predicted by plaintiffs will be dispersed throughout the country rather than concentrated in Illinois.... If necessary, the state suit could be stayed pending proceedings elsewhere.”); see also Maestas v. Sofamor Danek Grp., Inc., 33 S.W.3d 805, 808-09 (Tenn.2000) (citation omitted) ("We understand that our ruling may promote ‘protective’ filings by plaintiffs who wish to preserve their right to file suit in Tennessee while they seek class certification elsewhere.... Any risk of duplicative litigation resulting from the protective filings may be avoided by grant of a stay by the state court until the federal ruling on class certification is made.”).


. 182 F.3d 281, 287-88 (4th Cir.1999).


. Maestas, 33 S.W.3d at 809 (citations omitted).


. Sheehan v. Oblates of St. Francis de Sales, 15 A.3d 1247, 1259 (Del.2011) (quoting Randy J. Holland, The Delaware State Constitution: A Reference Guide 60 (2002)).


. Id., (citing In re Adoption of Swanson, 623 A.2d 1095, 1099 (Del.1993)).